DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the precut shape consisting of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf, and wherein at least one of the plurality of anchors comprises a graphic design of claims 2, 3, 6, and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the adhesive anchor backing ribbon" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the backing ribbon” as was presented earlier in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arefieg (US 2012/0292426 A1).
In regards to claim 5, Arefieg discloses A supply device (60; see [0033]; see figure 5) adapted for use with a silicone dressing (60 being a dispenser of wound dressings, is adapted for use with a silicone dressing), the supply device (60) comprising a supply of adhesive anchors (14; see [0028]; see figure 1; 14 is capable of use as an anchor insofar as they comprise adhesive strips and therefore can be used to hold or anchor something) and a backing ribbon (12; see [0028]; see figure 1), the adhesive anchors (14) comprising an adhesive backing (24; see [0027]; see figure 2) and removably secured at regular intervals (see figure 1) to the adhesive anchor backing ribbon (12; see [0026]; see figure 1), each of the plurality of anchors (14) comprising at least one precut shape (see figure 1 and 2 that 14 is precut into a shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefieg (US 2012/0292426 A1) in view of Rovaniemi (US 2016/0113818 A1).
In regard to claim 1, Arefieg discloses a treatment system (system as seen in figure 5; see [0024]; see figure 5) comprising: 
a dressing dispenser unit (left portion of 60; see [0033]; see figure 5), the dressing dispenser unit (left portion of 60) including a dressing case (see figure 5 that the left portion of 60 is a dressing case) defining an interior (66; see [0033]; see figure 5), said dressing case further defining an aperture (62a and 64a; see [0034]; see figure 5); 
a dressing backing ribbon (12 of 10a; see [0028]; see figure 1 and 5) including a plurality of dressings (14 of 10a; see [0033]; see figure 1 and 5) removably secured thereto (see [0028]), said aperture sized to allow a portion of the dressing backing ribbon (12) to exit the dressing case (left portion of 60; see [0034]; see figure 5); 
an adhesive anchor dispenser unit (right portion of 60; see [0033]; see figure 5), the adhesive anchor dispenser unit (right portion of 60) including an adhesive anchor case (see figure 5 that the right portion of 60 is an adhesive anchor case) defining an interior (70; see [0033]; see figure 5), said adhesive anchor case further defining an aperture (62c and 64c; see [0034]; see figure 5); and 
an adhesive anchor backing ribbon (12 of 10c; see [0028]; see figure 1 and 5) including a plurality of anchors (14 of 10c; see [0033]; see figure 1 and 5; 14 of 10c is capable of use as an anchor insofar as they comprise adhesive strips and therefore can be used to hold or anchor something), each of the plurality of anchors (14 of 10c) having an adhesive backing (see [0026] in reference to adhesive substrate 24; see figure 2) and removably secured to the adhesive anchor backing ribbon (12; see [0028]), each of the plurality of anchors (14 of 10c) comprising at least one precut shape (see figure 2).
Arefieg does not disclose the plurality of dressings are silicone dressings. 
However, Rovaniemi teaches an analogous wound dressing (1; see [0079]; see figure 1) wherein the dressing (1) is a silicone dressing (see [0031]) for the purpose of providing a dressing that reduces adhesion to the wound and thereby reduces the pain experienced by the user upon removal of the bandage (see [0032]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of dressings as disclosed by Arefieg by forming them from silicone as taught by Rovaniemi in order to have provided an improved plurality of wound dressings that would add the benefit of reducing the dressing’s adhesion to the wound and thereby reducing the pain experienced by the user upon removal of the dressing (see [0032]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefieg (US 2012/0292426 A1) in view of Rovaniemi (US 2016/0113818 A1) as applied to claims 1 and 5 above, and further in view of Stanford et al. (US 2018/0250169 A1) (hereinafter Stanford).
In regards to claim 2, Arefieg as now modified by Rovaniemi discloses the invention as discussed above.
Arefieg as now modified by Rovaniemi does not disclose wherein the precut shape consists of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf.
However, Stanford teaches an analogous anchor (900; see [0046]; see figure 10; 900 is capable of use as an anchor insofar as they comprise adhesive and therefore can be used to hold or anchor something) comprising a precut shape (see figure 10) wherein the precut shape (shape of 900) consists of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf (see figure 10 that 900 is precut into the shape of a clover leaf; further see figures 5-6 and 11-17 that the other claimed precut shapes are also contemplated) for the purpose of increasing adhesive contact between the bandage and the skin of the patient, thereby increasing a likelihood that the bandage will remain in place (see [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the precut shape of the plurality of anchors as disclosed by Arefieg as now modified by Rovaniemi and to have formed the precut shape from a shape consisting of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf as taught by Stanford in order to have provided an improved plurality of anchors that would add the benefit of increasing adhesive contact between the bandage and the skin of the patient, thereby increasing a likelihood that the bandage will remain in place (see [0046]).
In regards to claim 3, Arefieg as now modified by Rovaniemi discloses the invention as discussed above. 
Arefieg as now modified by Rovaniemi does not disclose wherein the at least one of the plurality of anchors comprises a graphic design.
However, Stanford teaches an analogous plurality of anchors (820a-d; see [0045]; see figure 9; 820a-d is capable of use as an anchor insofar as they comprise adhesive and therefore can be used to hold or anchor something) wherein the at least one of the plurality of anchors (820a-d) comprises a graphic design (see [0045]; see figure 9) for the purpose of providing indicia that would provide information in regards to the last time the anchor was changed or how well the wound being treated was healing (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of anchors as disclosed by Arefieg as now modified by Rovaniemi by including a graphic design on the at least one of the plurality of anchors as taught by Stanford in order to have provided an improved plurality of anchors that would add the benefit of providing indicia that would provide information in regards to the last time the anchor was changed or how well the wound being treated was healing (see [0045]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefieg (US 2012/0292426 A1) in view of Rovaniemi (US 2016/0113818 A1) as applied to claims 1 and 5 above, and further in view of Arbesman (US 2017/0057197 A1).
In regards to claim 4, Arefieg as now modified by Rovaniemi discloses the invention as discussed above. 
Arefieg as now modified by Rovaniemi does not disclose wherein the at least one of the plurality of anchors comprises a stretchable material.
However, Arbesman teaches an analogous anchor (100; see [0046]; see figure 1; 100 is capable of use as an anchor insofar as they comprise adhesive (see [0049]) and therefore can be used to hold or anchor something) wherein the anchor (100) comprises a stretchable material (see [0046] in reference to 100 being made from a high-stretch material) for the purpose of accommodating the movement of the subject in which the anchor has been placed (see [0047]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plurality of anchors as disclosed by Arefieg as now modified by Rovaniemi by utilizing a stretchable material as taught by Arbesman in order to have provided an improved plurality of anchors that would add the benefit of accommodating the movement of the subject in which the anchor has been placed (see [0047]) thereby allowing the anchor to remain attached the user while the user’s skin is moving and stretching.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefieg (US 2012/0292426 A1) in view of Stanford et al. (US 2018/0250169 A1) (hereinafter Stanford).
In regards to claim 6, Arefieg discloses the invention as discussed above.
Arefieg does not disclose wherein the precut shape consists of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf.
However, Stanford teaches an analogous anchor (900; see [0046]; see figure 10; 900 is capable of use as an anchor insofar as they comprise adhesive and therefore can be used to hold or anchor something) comprising a precut shape (see figure 10) wherein the precut shape (shape of 900) consists of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf (see figure 10 that 900 is precut into the shape of a clover leaf; further see figures 5-6 and 11-17 that the other claimed precut shapes are also contemplated) for the purpose of increasing adhesive contact between the bandage and the skin of the patient, thereby increasing a likelihood that the bandage will remain in place (see [0046]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the precut shape of the plurality of anchors as disclosed by Arefieg and to have formed the precut shape from a shape consisting of one of the group of round, diamond, butterfly, crescent, elliptical, or clover leaf as taught by Stanford in order to have provided an improved plurality of anchors that would add the benefit of increasing adhesive contact between the bandage and the skin of the patient, thereby increasing a likelihood that the bandage will remain in place (see [0046]).
In regards to claim 7, Arefieg discloses the invention as discussed above. 
Arefieg does not disclose wherein the at least one of the plurality of anchors comprises a graphic design.
However, Stanford teaches an analogous plurality of anchors (820a-d; see [0045]; see figure 9; 820a-d is capable of use as an anchor insofar as they comprise adhesive and therefore can be used to hold or anchor something) wherein the at least one of the plurality of anchors (820a-d) comprises a graphic design (see [0045]; see figure 9) for the purpose of providing indicia that would provide information in regards to the last time the anchor was changed or how well the wound being treated was healing (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of anchors as disclosed by Arefieg by including a graphic design on the at least one of the plurality of anchors as taught by Stanford in order to have provided an improved plurality of anchors that would add the benefit of providing indicia that would provide information in regards to the last time the anchor was changed or how well the wound being treated was healing (see [0045]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arefieg (US 2012/0292426 A1) in view of Arbesman (US 2017/0057197 A1). 
In regards to claim 8, Arefieg discloses the invention as discussed above. 
Arefieg does not disclose wherein the at least one of the plurality of anchors comprises a stretchable material.
However, Arbesman teaches an analogous anchor (100; see [0046]; see figure 1; 100 is capable of use as an anchor insofar as they comprise adhesive (see [0049]) and therefore can be used to hold or anchor something) wherein the anchor (100) comprises a stretchable material (see [0046] in reference to 100 being made from a high-stretch material) for the purpose of accommodating the movement of the subject in which the anchor has been placed (see [0047]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plurality of anchors as disclosed by Arefieg by utilizing a stretchable material as taught by Arbesman in order to have provided an improved plurality of anchors that would add the benefit of accommodating the movement of the subject in which the anchor has been placed (see [0047]) thereby allowing the anchor to remain attached the user while the user’s skin is moving and stretching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pastan et al. (US 2005/0178783 A1) teaches an analogous system (100; see [0025]; see figure 1) comprising a unit for distributing bandages (110; see [0025]) and a unit for distributing a second set of bandages which can be construed as anchors (122; see [0025]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786